Citation Nr: 0907634	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  04-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sickle cell alpha 
thalassemia and its residuals.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from November 1971 to 
November 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for sickle cell 
alpha thalassemia and a TDIU.

In a May 2007 decision, the Board also denied these claims, 
and the Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a December 2008 order, granting 
a joint motion, the Court vacated the Board's decision 
denying these claims and remanded the case for further 
development and readjudication in compliance with the 
directives specified in the joint motion.  

To comply with the Court's order, the Board in turn is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The Board finds that the Veteran should be afforded a VA 
examination to determine the nature and etiology of his 
sickle cell alpha thalassemia and any residuals.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2008); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims that he incurred sickle cell alpha 
thalassemia in service, which resulted in a glandular 
condition and a bone condition in both hips.  The Veteran's 
service treatment records (STRs) show that he entered service 
in sound condition.  A physical examination at the time of 
his induction in November 1971 notes his complaints of cramps 
in his legs.  However, a clinical evaluation was 
unremarkable.  The Board will therefore presume that he 
entered service in sound condition.  See 38 U.S.C.A. § 1111 
(West 2002).  The STRs also make no reference to sickle cell 
alpha thalassemia or any residuals, including a glandular 
condition or a hip condition. 

It was not until the 1980s when the Veteran was diagnosed 
with a questionable history of sickle cell trait with 
avascular necrosis of the hips.  He eventually underwent a 
right hip replacement in 1985 due to his avascular necrosis.  
It is not entire clear, though, whether the avascular 
necrosis is related to the sickle cell trait.  It is also not 
clear whether the sickle cell trait constitutes a mere 
clinical finding as opposed to an actual disability.  This is 
important because the term "disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions.  38 C.F.R. § 4.1. See also Allen 
v. Brown, 7 Vet. App. 439 (1995).  A mere symptom, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See, e.g., Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999)

During an October 1992 VA examination, the Veteran explained 
that during service he experienced cramping in his lower 
extremities that has persisted during the years since his 
discharge.  The examiner concluded that, "[p]atient carried 
a diagnosis of sickle cell thalassemia which was diagnosed 
following discharge from service; however, his complaints of 
cramping while in service for which he did not seek attention 
could possibly have been related to his diagnosis."  It thus 
appears that the VA examiner has diagnosed the Veteran with 
sickle cell thalassemia, as opposed to the mere trait, which 
may be responsible for his hip problems.

But even assuming that the Veteran has sickle cell 
thalassemia, as opposed to a mere trait, it is unclear from 
the record whether sickle cell alpha thalassemia is a 
congenital or developmental defect or a congenital or 
developmental disease.  The VA General Counsel has indicated 
that there is a distinction between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes.  Congenital diseases may be recognized 
as service connected if the evidence as a whole shows 
aggravation in service within the meaning of VA regulations.  
See 38 C.F.R. § 3.306 (2008).  A congenital or developmental 
defect, on the other hand, is not service connectable in its 
own right, although service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect during service.  See VAOPGCPREC 82-90 
(1990).

In light of these findings, the Veteran should be afforded a 
VA examination to determine whether he has sickle cell alpha 
thalassemia and any related residuals.  And if this condition 
is present, the examiner should then determine: (i) whether 
it constitutes a congenital defect, and, if so, whether there 
is any superimposed disease or injury due to service; or (ii) 
whether it constitutes a congenital disease, and, if so, 
whether it was aggravated by his period of active service 
beyond the natural progression.

The Board also finds that the claim of entitlement to a TDIU 
is inextricably intertwined with the claim for service 
connection for sickle cell alpha thalassemia and its 
residuals.  Since the Veteran does not presently meet the 
percentage requirements for a TDIU, any potential grant of 
service connection may bear significantly on his TDIU claim.  
See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim 
predicated on a particular service-connected condition is 
inextricably intertwined with an increased rating claim 
regarding the same condition).  Therefore, the Veteran's TDIU 
claim must be referred back to the RO for adjudication after 
the requirements of this remand have been met.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his sickle cell alpha 
thalassemia and any residuals.  All 
necessary studies and/or tests should be 
conducted.  The Veteran's claims file 
should be made available to the examiner 
for review.  Following a review of the 
claims file, the examiner should answer 
the following questions:

(a)  Does the Veteran have sickle cell 
alpha thalassemia, and, if so, identify 
any residuals related to this condition.

(b)  If sickle cell alpha thalassemia is 
present, does it constitute a defect or a 
disease, as defined by VAOPGCPREC 82-90 
(generally, a congenital abnormality that 
is subject to improvement or deterioration 
is considered a disease)?

(c)  If the Veteran's sickle cell alpha 
thalassemia is considered a defect, then 
was there any superimposed disease or 
injury in connection with the congenital 
defect? If so, is it at least as likely as 
not that the identified superimposed 
disease or injury is related to the 
Veteran's period of active service?

(d)  If the examiner finds that the 
Veteran's sickle cell alpha thalassemia is 
a disease, then is at least as likely as 
not that it was aggravated by his period 
of active service?  Aggravation indicates 
a permanent worsening of the underlying 
condition as compared to an increase in 
symptoms.  If aggravation is found, the 
examiner should attempt to quantify the 
extent of additional disability resulting 
from the aggravation.

A complete rationale for any opinion 
expressed should be included in the 
examination report.

2.  Then readjudicate the claims in light 
of the additional evidence.  If either 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the record 
to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




